By Judge Alfred D. Swersky
This matter is before the Court on Complainant’s Motion to Vacate Arbitrator’s Award. The material facts are not in dispute, and the issue is resolved as a matter of law. The motion must be granted.
The contract makes clear provision for die timely filing of grievances, hi unambiguous language, it provides that “grievances must be presented within fifteen calendar days from die date cm which either the employee or the union may have been reasonably expected to have learned of the event.” It is not in dispute that the grievance that is die subject of die arbitrator's award was not filed within fifteen days from the date of the issuance of die final decision letter which terminated the officer’s employment two days thereafter.
hi the arbitration award, the issue was addressed and die arbitrator decided that no harm had been (tone until the date of termination and, hence, the grievance was timely filed. Such an interpretation is not a mere mistake of judgment since it adds provisions to die contract and modifies die clear and unmistakable provisions regarding (he time for the filing of grievances. United Paperworkers International Union v. Chase Bag Co., 222 Va. 324 (1981).